PONDER, Justice.
Plaintiffs brought suit seeking to recover from the defendant, a general contractor, the sum of $1,500 to refinish certain terrazzo flooring installed by the defendant in the house of plaintiffs, and the sum of $1,000 for breach of contract. The defendant called a sub-contractor, G. L. Ducros Tile Company, in warranty and after trial there was judgment in favor of plaintiffs and against the defendant contractor in the sum of $1,500 and in favor of defendant and against the sub-contractor Ducros Tile Company in the sum of $1,500. From this judgment only Ducros Tile Company has appealed and the plaintiffs have not answered the appeal.
In this Court the plaintiffs-appel-lees filed a motion in which it is stated that the court cannot give a judgment for an amount higher than the sum of $2,000 and hence this Court should not entertain the appeal.
An examination of the record reveals that this Court is without jurisdiction to entertain this appeal for the reason that the claim of the plaintiffs, according to their own admission in this Court, is exaggerated or inflated. The claim for $1,000 styled “breach of contract” is without basis and merely a conclusion not based on fact. This being the case, the claim of plaintiffs is for the sum of $1,500, an amount less than the appellate jurisdiction of this Court. Article 7, Section 10 of the Constitution of Louisiana, LSA.
Accordingly the appeal must be transferred to the Court of Appeal, Parish of Orleans under the provisions of LSA-R.S. 13:4441. As the claim of plaintiffs-appellees is highly exaggerated, they are liable for the costs of the appeal to this Court. Mitchell v. Shreveport Laundries, 221 La. 686, 60 So.2d 86.
It is, therefore, ordered that this case be transferred to the Court of Appeal for the Parish of Orleans, the transfer to be made within thirty days from the date on which this decree shall become final; otherwise, the appeal shall be dismissed. Appellees shall pay the costs of the appeal to this Court, and all other costs shall await final disposition of the case.
HAWTHORNE, J., takes, no part